Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 1 of 35 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALBERT GESUALDO, :
: Civil Action
Plaintiff,
: Case No.
Vv. :
: JURY TRIAL DEMANDED

WAL-MART STORES, INC., JOHN DOES :
1-10 and ABC CORP 1-10 (the last two
names being fictitious and unknown),
intended to represent the person, firm or
corporation who owned, operated,
maintained or were otherwise responsible

for the premises, of the commonly known as :
“WAL-MART,” located at 950 Route 37

W Toms River, New Jersey 08755,

Defendants.

 

DEFENDANT’S NOTICE OF REMOVAL

Defendant, Wal-Mart Stores, Inc. (more properly identified as Wal-Mart Stores East, LP
and hereinafter referred to “Defendant”), files this Notice of Removal pursuant to 28 U.S.C. §
1441(a) and (b) and § 1446(b) and (c) to remove this action from the Superior Court of New Jersey,
Law Division, Ocean County, Docket No.: OCN-L-1511-18, where it is now pending, to the
United States District Court for the District of New Jersey. Defendant, in support thereof, states
as follows:

1. A civil action has been brought against Defendant by Plaintiff, Albert P. Gesualdo.
The action is pending in the Superior Court of New Jersey, Law Division, Ocean County, Docket
Number OCN-L-1511-18. Plaintiff filed the complaint on or about June 19, 2018. See a true and

accurate copy of Plaintiffs complaint, attached hereto as Exhibit “A.”
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 2 of 35 PagelD: 2

2. On July 31, 2018, Defendant filed an Answer with Affirmative Defenses denying
all liability. See a true and accurate copy of Defendant’s Answer with Affirmative Defenses,
attached hereto as Exhibit “B.”

3. By a letter dated August 13, 2018, Defendant requested a statement of damages
from Plaintiff. See a true and accurate copy of the August 13, 2018 correspondence, with
enclosures, attached hereto as Exhibit “C.”

4. By a follow-up letter dated August 29, 2018, Defendant again requested a statement
of damages from Plaintiff. See a true and accurate copy of the August 29, 2018 correspondence,
with enclosures, attached hereto as Exhibit “D.”

5. On September 11, 2018, Defendant received Plaintiffs statement of damages in the
amount of $100,000. See a true and accurate copy of Plaintiffs statement of damages, attached
hereto as Exhibit “E.”

6. The State Court wherein this action was originally filed is located in Ocean County,
New Jersey, which is embraced within this jurisdictional district.

7. Removal from the Superior Court of New Jersey, Law Division, Ocean County is
proper under 28 U.S.C. §1441(a) and (b), which authorizes the removal of any civil action of which
the District Court of the United States has original jurisdiction and if “none of the parties in interest
properly joined and served as a defendant is a citizen of the state in which such action is brought.”

8. This Court has original jurisdiction under 28 U.S.C. §1332 because the parties are
citizens of different states, and the matter in controversy exceeds $75,000 as set forth below.

9. Plaintiff avers that he resides at 6 Florian Court, in the Township of Manchester, in
the County of Ocean, in the State of New Jersey. See Exhibit “A.”

10. Therefore, Plaintiff is a citizen of New Jersey.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 3 of 35 PagelD: 3

11. Plaintiff's complaint contains allegations of negligence arising out of a shopping
experience that Plaintiff had at Wal-Mart Store #1844 located at 950 Route 37 West in Toms River,
New Jersey on June 28, 2016. See Exhibit “A.”

12. On June 28, 2016, and at all times since, Wal-Mart Store #1844 was operated by
Wal-Mart Stores East, LP.

13. | Wal-Mart Stores, Inc. is the ultimate parent entity of Wal-Mart Stores East, LP.
Wal-Mart Stores, Inc. is a Delaware corporation with its principal place of business in Bentonville,
Arkansas. The corporation is a citizen of both the States of Delaware and Arkansas.

14. | Wal-Mart Stores, Inc., which is a Delaware corporation with its principal place of
business in Arkansas, is the ultimate and sole (100%) owner of Wal-Mart Stores East, LP, through
various wholly-owned operating entities as follows: Wal-Mart Stores, Inc. (WMSID) is the sole
(100%) owner of Wal-Mart Stores East, LLC (WMSE), which is an Arkansas corporation with its
principal place of business in Arkansas. Wal-Mart Stores East, LLC, is the sole (100%) owner of
WSE Management, LLC, and WSE Investment, LLC, which are both Delaware limited liability
companies whose principal places of business are in Arkansas. WSE Investment, LLC, is the 99%
owner and limited partner of Wal-Mart Stores East, LP. WSE Management, LLC, is the 1% owner
and general partner of Wal-Mart Stores East, LP. Accordingly, Wal-Mart Stores East, LP, is
owned by two Delaware limited companies whose sole owner and shareholder is an Arkansas
corporation (WMSE), which in turn is wholly-owned by a Delaware corporation (WMSJ).

15. | None of Wal-Mart Stores East, LP’s limited or general partners are citizens of the
State of New Jersey.

16. | Based upon the foregoing, Defendant is a citizen of the States of Delaware and

Arkansas.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 4 of 35 PagelD: 4

17. Accordingly, Plaintiff is diverse from the named Defendant and the requirements
of diversity jurisdiction are satisfied.

18. Defendant has reason to believe that Plaintiff's damages exceed $75,000 based
upon Plaintiff's $100,000 statement of damages.

19. Where a case started by the initial pleading is not removable, "a notice of removal
may be filed within thirty days after receipt by the defendant, through service or otherwise, of a
copy of an amended pleading, motion, order or other paper from which it may first be ascertained
that the case is one which is or has become removable." 28 U.S.C. § 1446(b)(3). See also, §
1446(c)(3)(A).

20. Plaintiff's Complaint only contained vague/general claims of damages but failed to
quantify any amount. See Exhibit “A.”

21. Prior to the receipt of Plaintiff's statement of damages, Defendant could not have
reasonably or intelligently concluded from the Complaint or other previously available information
that the amount in controversy exceeded the jurisdictional minimum.

22. This Notice of Removal is filed within thirty (30) days of service of the other paper
in which Plaintiff indicated that the case’s value exceeded $75,000, thus warranting removal.

23. Removal from Superior Court of New Jersey, Law Division, Ocean County is
proper under 28 U.S.C. §1441(a) and (b), which authorizes the removal of any civil action of which
the District Courts of the United States has original jurisdiction and if none of the parties in interest
properly joined and served as a defendant is a citizen of the state in which such action is brought.

24. — This Court has original jurisdiction over the subject matter under 28 U.S.C. §1332
as the parties are citizens of different states, and the matter in controversy exceeds $75,000 as set

forth herein.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 5 of 35 PagelID: 5

25. Based on the foregoing, the preponderance of the evidence establishes that the
matter in controversy is in excess of $75,000 exclusive of interest and costs.
26. Based on the foregoing, the requirements of 28 U.S.C. §§ 1441(a) and (b) and
1446(b) and (c) have been satisfied and the within matter is properly removable.
WHEREFORE, Defendants respectfully request that this State Action be removed from

the Superior Court of New Jersey, Law Division, Ocean County, to the United States District Court

» Pottales .

Patrick J. McDonnell, Esquire

Barkha Patel, Esquire

Attorneys for Defendant, Wal-mart Stores, Inc.
(more properly identified as Wal-Mart

Stores East, LP)

for the District of New Jersey.

Dated: October 9, 2018 By:

 
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 6 of 35 PagelD: 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALBERT GESUALDO,
: Crvil Action
Plaintiff,
: Case No.

: JURY TRIAL DEMANDED

WAL-MART STORES, INC., JOHN DOES :
1-10 and ABC CORP 1-10 (the last two
names being fictitious and unknown),
intended to represent the person, firm or
corporation who owned, operated,
maintained or were otherwise responsible

for the premises, of the commonly known as :
“WAL-MART,” located at 950 Route 37

W Toms River, New Jersey 08755,

Defendants.

 

CERTIFICATE OF SERVICE

I, Barkha Patel, Esquire, hereby certify that on October 9, 2018, the Notice of Removal on
behalf of Defendant was filed electronically with the Court and is available for viewing and
downloading from the ECF system. I also certify that a true and correct copy was served via

regular mail on this same date on the following:

Darren J. Del Sardo, Esquire
DEL SARDO & MONTANARI, LLC
300 Lackawanna Avenue
Woodland Park, NJ 07424
Attorneys for Plaintiff
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 7 of 35 PagelD: 7

I hereby certify that the above statements are true. I am aware that if any of the above

statements by me are willfully false, I am subject to punishment.

MCDONNELL weak ASSOCIATES, P. \

Barkha _b Bodtat

Patrick J. McDonnell, Esquire

Attorneys for Defendant, Wal-mart Stores, Inc.
(more properly identified as Wal-Mart

Stores East, LP)

Dated: October 9, 2018 By:

 
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 8 of 35 PagelD: 8

EXHIBIT A
Case 36 8neudgy549- BR Meteo farce mani Pyle gelLPr9shs4p: Pager ai PHSyswelD: 9

Darren J. Del Sardo, Esq.-036561999
DEL SARDO & MONTANARI, LLC
300 Lackawanna Avenue

Woodland Park, New Jersey 07424
(973) 785-8181

 

Attorney for Plaintiff

File No.: CV-1036

ALBERT P. GESUALDO, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: OCEAN COUNTY
DOCKET NO.: OCN-L-

Plaintiff,
CIVIL ACTION

vs.

WAL-MART STORES., INC., JOHN DOES

1-10 and ABC CORP 1-10 (the last two

names being fictitious and unknown), COMPLAINT, JURY DEMAND

intended to represent the person, firm or DESIGNATION OF TRIAL

corporation who owned, operated COUNSEL AND CERTIFICATION

maintained or were otherwise responsible
for the premises, of the commonly known
as "WAL-MART, located at 950 Route
37 W Toms River, New Jersey 08755

Defendants

 

Plaintiff, ALBERT P. GESUALDO (“GESUALDO”), residing at 6 Florian Court, in the
Township of Manchester, County of Ocean, and State of New Jersey, by way of Complaint

against the Defendants herein says:

i

FIRST COUNT
1. Upon information and belief and at all times hereinafter mentioned, the
Defendant, WAL-MART STORES, INC. (“WAL-MART”), by and through its agents, servants
and/or employees, was the owner, operator and otherwise in possession, maintenance and
control ofa certain area located inside a facility commonly known as WAL-MART and located

at 950 Route 37 W, in the Township of Toms River, County of Ocean, and State of New Jersey.

 

]

 
Case 3:5 RYiIT ET BRM ddHG PACHA Pua HES JPUPRLG iP RBAA BI ARBABE'D: 10

2. On or about June 28, 2016, the Plaintiff, GESUALDO, while a patron, invitee,
upon said Defendants’ premises, was negligently caused to slip and fall on the ground of the
premises therein injuring himself.

3. At all times herein mentioned, the Defendant, WAL-MART, by and through its
agents, servants and/or employees, was negligent and otherwise careless, reckless and
inattentive in the ownership, operation, maintenance, control and inspection of its premises in
permitting the area to be in great disrepair and allowing same to exist and remain in such a
foreseeably hazardous and dangerous walking condition after having actual and/or constructive
notice and knowledge thereof; failed to exercise reasonable and prudent care and caution
coextensive to the invitation extended to the Plaintiff herein; failed to clean, remove, remedy or
otherwise take affirmative action to safeguard or protect the unknowing patrons thereof under
the then and there existing circumstances and conditions; failed to periodically observe, inspect
and supervise the aforesaid store premises to disclose and prevent such foreseeably hazardous
and dangerous walking conditions and was otherwise negligent.

4, As a result of the aforesaid and carelessness of the Defendants as previously
stated, the Plaintiff, GESUALDO, was caused to suffer and sustain severe and serious injuries
to his head, body, limbs and nervous system, which further caused him to suffer severe and
excruciating pain, as well as extreme mental anguish. Upon information and belief, said
injuries, or some of them, and the disabling effects resulting there from, are permanent in
nature. Asa further result of said injuries, the Plaintiff, GESUALDO, was required to expend
divers sums of money for medical care and attention, which was administered to her in an
attempt to cure and/or alleviate said injuries and the disabling effects resulting there from, and

the Plaintiff, GESUALDO, in the future, will be required to submit to further medical attention.

 

 
Case 3: RM Had ET PIB” deotGroABHAN ag Am BES dUEHS ID? BBY Ad Bi GrEsE!D: 14

As a further result of said injuries, the Plaintiff, GESUALDO, has been unable to perform his
usual daily tasks and has been prevented from participating in those activities enjoyed by
individuals like-situated in life, all of which has prevented him from enjoying the normal fruits
of his existence, both socially and economically, and he was otherwise damaged.

WHEREFORE, Plaintiff, GESUALDO, demands judgment against the Defendants
herein, both jointly and/or severally, for damages including but not limited to: compensatory

damages; costs of suit; interest; and such other relief as the Court deems just and appropriate.

SECOND COUNT

1. Plaintiff, GESUALDO, repeats, reiterates and re-alleges each and every
allegation of the First Count, as if the same were more fully set forth herein at length.

2. At all times hereinafter mentioned Defendants, JOHN DOES 1-10 (the last two
names being fictitious and unknown) and/or ABC CORP 1-10 (said name being fictitious and
unknown) were responsible for the maintenance of said premises.

3, As aresult of the negligence of the Defendants, JOHN DOES 1-10 (said name
being fictitious and unknown) and/or ABC CORP 1-10 (said name being fictitious and
unknown), their agents, servants and/or employees in creating and maintaining a dangerous and
hazardous condition, Plaintiff was caused to sustain severe, temporary and permanent injuries,
suffered and will continue to suffer great pain, was required and will in the future be required to
seek medical attention for her injuries, has and will in the future be required to remain away
from the lawful business and occupation.

4. WHEREFORE, Plaintiff, GESUALDO, demands judgment against the

Defendants, jointly, severally, and/or in the alternative for damages, together with costs of suit

and interest.

 

 
Case 3: bp BRM derieoReCuned Bu Bled dO(Ghhs ib? Ravae Bi GeSywWelD: 12

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

DESIGNATION OF TRIAL COUNSEL

Pursuant to R.4:25-4, attorney Darren J. Del Sardo, Esq., of the Firm of DEL SARDO

& MONTANARI, LLC is hereby designated as trial counsel.

DEMAND FOR ANSWERS TO UNIFORM INTERROGATORIES
Plaintiffs hereby demand the defendant’s answers to Uniform C and C (2)

Interrogatories within the time prescribed by the Rules of Court.

CERTIFICATION
Pursuant to R. 4:5-1, I certify that to the best of my knowledge the matter in controversy
is not the subject of any other action pending in any court or pending arbitration proceeding,

nor is any other action or arbitration proceeding contemplated.

  

DEL SARDO &MOQNTANARI, LLC
Attorneys for Plaintiff

By:

Darren J. Del Safdo, Esq.

 

Dated: June 19, 2018

 

 
Case 3:5 Lad ST BAM dee 2ABCH ay Bm BEF dO(Aahs 1d Bev 81 ePoSIBWE!D: 18

Civil Case Information Statement

Case Details: OCEAN | Civil Part Docket# L-001511-18

Case Caption: GESUALDO ALBERT VS WAL-MART Case Type: PERSONAL INJURY

STORES, INC . Document Type: Complaint with Jury Demand

Case initiation Date: 06/19/2018 Jury Demand: YES - 6 JURORS

Attorney Name: DARREN JAMES DEL SARDO Hurricane Sandy related? NO

Firm Name: DEL SARDO & MONTANARI LLC Is this a professional malpractice case? NO

Address: 300 LACKAWANNA AVE Related cases pending: NO

WOODLAND PARK NJ 074240000 If yes, list docket numbers:

Phone: Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : GESUALDO, ALBERT transaction or occurrence)? NO

Name of Defendant’s Primary Insurance Company
(if known): Unknown

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

“CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

06/19/2018 /s/ DARREN JAMES DEL SARDO
Dated Signed
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 14 of 35 PagelD: 14

EXHIBIT B
Case 3: ohio BRM 7 2Aecneed Bu Bipd dQsaPGks 1D? BOY Ah Bf BSuwelD: 15

MCDONNELL & ASSOCIATES, P.C.

By: Patrick J. McDonnell, Esquire

PA Attorney ID: 026781991

By: Taisha K. Tolliver-Duran, Esquire
PA Attorney ID: 020782011

500 Route 70 West

Cherry Hill, New Jersey 08002
Telephone: (856) 429-5300

Facsimile: (856) 429-5314

ttolliver@mcda-law.com

 

ALBERT P. GESUALDO,

Plaintiff,
v.

WAL-MART STORES, INC., JOHN
DOES 1-10 and ABC CORP 1-10 (the
last two names being fictitious and
unknown), intended to represent the
person, firm or corporation who owned,
operated, maintained or were otherwise
responsible for the premises, of the
commonly known as “WAL-MART,”
located at 950 Route 37 W Toms River,
New Jersey 08755,

Defendants.

 

Attorneys for Defendant, Wal-Mart Stores,
Inc. (more properly identified as Wal-Mart
Stores East, LP)

SUPERIOR COURT OF NEW JERSEY
OCEAN COUNTY
LAW DIVISION

CIVIL ACTION
DOCKET NO.: OCN-L-001511-18

DEFENDANT’S ANSWER TO-~.
PLAINTIFF’S COMPLAINT WITH
AFFIRMATIVE DEFENSES,
DESIGNATION OF TRIAL COUNSEL,
DEMAND FOR CERTIFICATIONS AND
JURY DEMAND

Defendant, Wal-Mart Stores, Inc. (more properly identified as Wal-Mart Stores East, LP)

by way of Answer with Affirmative Defenses to Plaintiff's Complaint, hereby avers as follows:

FIRST COUNT

1. Admitted in part; denied in part. Defendant admits only that Wal-Mart Stores East,

LP operated a retail store at the premises identified. The remaining averments are denied as

Defendant is unable to respond to allegations regarding unnamed agents, servants and/or

employees.
Case 3: hon lagi RRM dae equiet Am Fed ddG94hs IP aayad ei Ba SywelD: 16

2. Admitted in part; denied in part. Defendant admits only that on or about June 28,
2016, Plaintiff, Albert P. Gesualdo was present at the address identified.

3. Denied. Defendant is unable to respond to allegations regarding unnamed agents,
servants and/or employees.

4. Denied.

' WHEREFORE, Defendant demands judgment in its favor and against Plaintiff and on
all Counts, together with costs, reasonable attorneys’ fees and any further relief that this
Honorable Court shall deem equitable, just and proper.

SECOND COUNT

1. Defendant repeats all prior paragraphs of this Answer as though set forth
at length herein. |

2. -3, Denied. Defendant denies the allegations of this paragraph as they are |
directed to parties other than Defendant.

WHEREFORE, Defendant demands judgment in its favor and against Plaintiff and on
all Counts, together with costs, reasonable attorneys? fees and any further relief that this
Honorable Court shall deem equitable, just and proper.

| AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE

Plaintiff's claims are barred because Plaintiff was injured as a result of a known risk,

which was assumed.
Case 3:46 Ru IgG BRM dae 2ReGieest Am Filed dGPAHS ic nad 81 SGenyelD: 17

SECOND AFFIRMATIVE DEFENSE
Plaintiffs claims are barred by reason of Plaintiff's own contributory negligence Or,
alternatively, the Plaintiffs’ damages, if any, are reduced by the percentage of comparative
negligence and the Comparative Negligence Act, N.J.S.A. 2A:15-5.1, et seg. and common law.
THIRD AFFIRMATIVE DEFENSE
To the extent that discovery reveals that Plaintiff could have minimized damages through
cate or treatment, Plaintiff's claims are barred insofar as Plaintiff failed to mitigate damages.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff failed to take due care for his own safety.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff's actions caused the incident at issue.
SIXTH AFFIRMATIVE DEFENSE
Plaintiff was contributorily negligent, and such negligence was the sole proximate,
efficient and contributing cause of the Plaintiff's damages.
SEVENTH AFFIRMATIVE DEFENSE
While denying any fault with respect to the subject matter of the Complaint, Defendant
states that insofar as such fault on its part may be found, such fault did not proximately cause any
damages allegedly sustained by Plaintiff.
EIGHTH AFFIRMATIVE DEFENSE
Defendant breached no duty to the Plaintiff.
NINTH AFFIRMATIVE DEFENSE
Defendant is entitled to a credit or set-off with respect to any collateral payments made to

Plaintiff for injuries arising from the wrong alleged pursuant to N.J.S.A. 2A:15-97, and Perreira
Case 3: Sey lay BTM drs t2BOueSe Bm BEd dBGPEhS 1D? REYIA a1 SAsywelD: 18

v. Rediger, 169 N.J. 399 (2001) including, but not limited to, any medical bills or costs paid or
reduced by health insurance coverage.
\ . TENTH AFFIRMATIVE DEFENSE

The conduct of Defendant was privileged, either absolutely or conditionally.

ELEVENTH AFFIRMATIVE DEFENSE

To the extent that all parties and claims are not joined, Plaintiff's causes of action may be

barred by the Entire Controversy Doctrine.
_ TWELFTH AFFIRMATIVE DEFENSE
Plaintiff's damages are limited by the Doctrine of Avoidable Consequences.
- ‘THIRTEENTH AFFIRMATIVE DEFENSE

Plaintiffs’ injuries or losses are due solely, or in part, to a third-party over which the

Answering Defendants had no control.
FOURTEENTH AFFIRMATIVE DEFENSE

The alleged incident complained of resulted from circumstances beyond the control of

Defendant.
FIFTEENTH AFFIRMATIVE DEFENSE
While denying the allegations in the Complaint regarding damages allegedly

sustained by Plaintiff, Defendant states that if Plaintiff proves such damages, they were caused
by the superseding and intervening acts, negligence and/or fault of other parties or entities over
whom Defendant had no control, nor right of control, and for whose actions Defendant is not and

cannot be liable.
Case 3:48oRyr ld BRM dake 2Aequest Am leg dO94h8 IP BOv4P1 81 SSewWelD: 19

| SIXTEENTH AFFIRMATIVE DEFENSE
Plaintiff's recovery from Defendant, if any, shall be diminished by the percentage of the
total negligence attributable to any other liable parties in this action, under the New Jersey Joint
Tortfeasor Contribution Act, N.JS.A. 2A:53A-1, ef seq., the Comparative Negligence Act,

NJS.A. 2A:15-5.1, et seg., and Young v. Latta, 123 N.J. 584 (1991).

SEVENTEENTH AFFIRMATIVE DEFENSE

Defendant demands apportionment for any and all monies paid due to acts, conduct,
negligence, committed by any co-defendant, third-party defendant, settled defendant, dismissed
parties, or parties that were not joined by Plaintiff within the applicable statute of limitations.

EIGHTEENTH AFFIRMATIVE DEFENSE

Defendant reserves the right to assert all defenses disclosed or developed in the course of
discovery, arbitration and/or trial.

NINETEENTH AFFIRMATIVE DEFENSE

Defendant reserves the right to move to dismiss the Complaint at any time prior to, at, or
during trial on the ground that Plaintiff's Complaint fails to state a claim upon which relief can
be granted.

DEMAND PURSUANT TO Rules 1:5-1(a) and 4:17-4(c)

PLEASE TAKE NOTICE that the undersigned attorney for Defendant hereby demands
that each party herein serving pleadings and/or discovery and/or receiving papers responsive _
thereto serve copies of all such pleadings, discovery and documents received from any party
upon the undersigned and PLEASE TAKE FURTHER NOTICE that this is a continuing

demand.
Case 3:48oR lg Sr BRM dhe 2h ecnaey hm BEE dQGPKHS in? eGR 2018) Ha sVeID: 20

DEMAND FOR DISCOVERY

Please take notice that Defendant requests from Plaintiff certified answers to New Jersey
Uniform Form “A” Interrogatories as found in the Appendix to the New Jersey Rules of Court,
2015.

DEMAND FOR JURY TRIAL
Trial by jury is hereby demanded pursuant to R. 1:8-2 and R. 4:35-1.
DESIGNATION OF TRIAL COUNSEL
Please take notice that Patrick J. McDonnell, Esquire, is hereby designated Trial Counsel.
CERTIFICATION PURSUANT TO RULE 4:5-1

Pursuant to R. 4:5-1, there are no other actions currently pending or contemplated. The
undersigned hereby certifies that the subject matter of this litigation is not the subject of any
other action pending in any other Court and is not the subject of any pending arbitration
proceeding, nor is there any such action or arbitration proceeding contemplated. There are no
other parties who should be joined in-this action at this time.

I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, J am subject to punishment.

MCDONNELL & ASSOCIATES, P.C.

fil (LD

aisha K. Tolliver-Duran, Esquire
Attorneys for Defendant, .
Wal-Mart Stores, Inc. (more properly identified
as Wal-Mart Stores East, LP)

  

Dated: July 31, 2018
Case 3:5 oR LASSER! dre 2Aeouees Bu Bed dUA9EHS ID? ROY 2d 81 RsywelD: 21

MCDONNELL & ASSOCIATES, P.C. Attorneys for Defendant, Wal-Mart Stores,
By: Patrick J. McDonnell, Esquire Inc. (more properly identified as Wal-Mart
PA Attorney ID: 026781991 Stores East, LP)

By: Taisha K. Tolliver-Duran, Esquire
PA Attorney ID: 020782011

500 Route 70 West

Cherry Hill, New Jersey 08002
Telephone: (856) 429-5300

Facsimile: (856) 429-5314

ttolliver@meda-law.com

 

ALBERT P. GESUALDO, SUPERIOR COURT OF NEW JERSEY
Plaintiff : OCEAN COUNTY
: i LAW DIVISION
v: !
WAL-MART STORES, INC., JOHN CIVIL ACTION
DOES 1-10 and ABC CORP. 1-10 (he | DOCKET NO.: OCN-L-001511-18
last two names being fictitious and
unknown), intencied to represent the CERTIFICATE OF SERVICE

person, firm or corporation who owned,
operated, maintained or were otherwise |
responsible for the premises, of the
commonly known as “WAL-MART,” —}
located at 950 Route 37 W Toms River, !
New Jersey 08755,

Defendants.

The undersigned hereby certifies that Defendant’s Answer to Plaintiff's Complaint was
forwarded to the Civil Clerk of Ocean County via this Court’s Electronic filing system for proper
filing. The undersigned further certifies that copies of all documents have been forwarded via
facsimile to the following parties:

Darren J. Del Sardo, Esq.
DEL SARDO & MONTANARI, LLC
300 Lackawanna Avenue

Woodland Park, NJ 07424
Attorneys for Plaintiff
Case 3: ic Rwr ldo 67-B RM d7h4/2048 Geen Am Fries dB GPahs ID? BOW AA 81 RagyagelD: 22

MCDONNELL & ASSOCIATES, P.C. ,

Dated: July 31, 2018 By: (fol (OL Ow

Taisha K. Tolliver-Duran, Esquire

Attorneys for Defendant,

Wal-Mart Stores, Inc. (more properly identified
as Wal-Mart Stores East, LP)
Case 3: $e RVL1d013 BRM d78¢/ 206 quasars Bu Aled diO/O94h8 ITP AOY 28 81 Ba SeagelD: 23

Civil Case Information Statement

Case Details: OCEAN | Civil Part Docket# L-001511-18

Case Caption: GESUALDO ALBERT VS WAL MART Case Type: PERSONAL INJURY

STORES INC Document Type: Answer

Case Initiation Date: 06/19/2018 Jury Demand: YES - 6 JURORS

Attorney Name: TAISHA K TOLLIVER-DURAN Hurricane Sandy related? NO

Firm Name: MC DONNELL & ASSOCIATES PC Is this a professional malpractice case? NO

Address: 500 ROUTE 70 WEST Related cases pending: NO

CHERRY HILL NJ 08002-0000 If yes, list docket numbers:

Phone: Do you anticipate adding any parties (arising out of same
Name of Party: DEFENDANT : WAL MART STORES INC transaction or occurrence)? NO

Name of Defendant’s Primary insurance Company
(if known): None

_ ‘THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
if yes, for what language:

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from ail documents submitted in the future in accordance with Rule 1:38-7(b)

07/31/2018 fs! TAISHA K TOLLIVER-DURAN
Dated Signed
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 24 of 35 PagelD: 24

EXHIBIT C
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 25 of 35 PagelD: 25

Law Offices Of

MICDONNELL & ASSOCIATES, P.C.

500 Route 70 West
Cherry Hill, NJ 08002
Telephone: 856-429-5300
Facsimile: 856-429-5314

Taisha K. Tolliver-Duran, Esquire Jaimie Nolte, Paralegal

ttolliver@meda-law.com jnolte@mcda-law.com

Admitted in Pennsylvania and New Jersey

August 13, 2018

Via Facsimile — 973-785-8182
Darren Del Sardo, Esquire

Del Sardo & Montanari

300 Lackawanna Avenue
Woodland Park NJ 07424

Re: Albert Gesualdo v. Walmart Inc.
Superior Court of Ocean County - OCN-L-1511-18
Our File # 141.006 ,

Dear Mr. Del Sardo:

Please be advised our firm represents Defendant, Wal-Mart Stores Inc., in the above matter.
Enclosed please find a Request for Statement of Damages, pursuant to R. 4:5-2. Kindly respond
within five (5) days as required by that Rule.

Thank you for your attention to this matter.

    
    

. Jollé, Pafalegal e
a K, Tolliver-Duran, Esquire

Enclosures
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 26 of 35 PagelD: 26

MCDONNELL & ASSOCIATES, P.C. Attorneys for Defendant, Wal-Mart Stores,
By: Patrick J. McDonnell, Esquire Inc. (more properly identified as Wal-Mart
PA Attorney ID: 026781991 Stores East, LP)

By: Taisha K. Tolliver-Duran, Esquire
PA Attorney ID: 020782011

500 Route 70 West

Cherry Hill, New Jersey 08002
Telephone: (856) 429-5300

Facsimile: (856) 429-5314

ttolliver@meda-law.com

 

ALBERT P. GESUALDO, ; SUPERIOR COURT OF NEW JERSEY
Plaintiff OCEAN COUNTY
, LAW DIVISION
v.
CIVIL ACTION

WAL-MART STORES, INC., JOHN
DOES 1-10 and ABC CORP 1-10 (the
last two names being fictitious and
unknown), intended to represent the DEMAND FOR STATEMENT OF
person, firm or corporation who owned, |

ar . DAMAGES
operated, maintained or were otherwise:
responsible for the premises, of the
commonly known as “WAL-MART,”
located at 950 Route 37 W Toms River,
New Jersey 08755,

DOCKET NO.: OCN-L-001511-18

Defendants.

—_

Pursuant to the Rules of Civil Procedure, 4:5-2, Plaintiff demands Damages in the
following amount from Defendant, Wal-Mart Stores, Inc. (more properly identified as Wal-Mart

Stores East, LP): $

 

Date: . By:

 

Darren J. Del Sardo, Esquire
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 27 of 35 PagelD: 27

Law Offices Of

McDOonNELL & ASSOCIATES, P. C.

DATE:

To:

Fax #:

FROM:

CLIENT/MATTER No:

PAGES:
COMMENTS:

ORIGINAL

500 Route 70 West
Cherry Hill, New Jersey 08002
Telephone: 856-429-5300
Facsimile: 856-429-5314

FAX TRANSMISSION

August 13, 2018
Darren Del Sardo, Esquire
(973) 785-8182

Taisha K. Tolliver-Duran, Esquire
Jaimie M. Nolte, Paralegal

Albert Gesualdo v. Walmart Stores Inc.
Superior Court of Ocean County —- OCN-L-1511-18
Our File # 141.006

3__ (including this cover sheet)

PLEASE SEE ATTACHED

__ WILL X_ WILL NOT FOLLOW

THE INFORMATION CONTAINED IN THIS FACSIMILE MESSAGE IS CONFIDENTIAL AND ATTORNEY
PRIVILEGED. THE INFORMATION IS INTENDED ONLY FOR USE OF THE INDIVIDUAL OR ENTITY NAMED
ABOVE. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPY OF THIS COMMUNICATION IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE IMMEDIATELY NOTIFY
US BY TELEPHONE AND RETURN THE ORIGINAL MESSAGE TO US AT THE ABOVE ADDRESS VIA THE U.S.
POSTAL SERVICE. THANK YOU. ,
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 28 of 35 PagelD: 28
Bod

x x xX Communication Result Report ( Aug. 13. 2018 11:59AM

Qa
ee

Date/Time: Aug. 13. 2018 11:58AM

File . Page
No. Mode Destination Pag {s) Result Not Sent

2536 Memory TX 19737858182 Pp, 3 OK

Reason for error
“3 Hang up’ or line fail E. 2) Busy
E. 3) No answer —E.4) No facsimile connection
E. 5) Exceeded max. E-mail size —.6) Destination does not support IP-Fax
‘Law Mees OF
McDonnent & ASSOCIATES, P. Cc.
500 Rovte 70 West
Cherry Hil, New Jersey 300

Telephone: 856-428-6300 i
Faesimi, 858-429-6314 .

FAX TRANSMISSION
Dare: Augnst 43,2018
To: Darren Del Sardo, Exqnire
Fax fs “ _ + (973) 185-8182
From: Trisha K. Tolliver Duran, Esquire

Jaimie M. Nolte, Paralegal

Curnr/MaTreRNo: Albert Gesnaldo v, Walmart Stores Inc. : .
. . Superior Court of Ocean County—- OCN-L-IS11-18 '

Our File # 141.006

“Paces: . 3__(inciuiing this cover abeet)

COMMENTS: PLEASE SEE ATTACHED
ORIGINAL - — WILL + .X WHOL NOT FOLLOW

THE INPOBNATION CONTAINED IN THIS FACSIMILE MESSAGE 18 CONFIDENTIAL AND ATTORNEY
_ PRIVILEGED, THE INFORMATION 15 INTENDED ONLY FOR USE OF TINE INDIVIDUAL OR ENTITY NAMED
“ABOVE. If THE READER OF ‘THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ANK HEREBY.
NOTIMED THAT ANY DISSEMINATION, DISTRIBUTION OR COFY OF THIS COMNONICATION 38 SYRICTLY
PROWIBITRD. Y¥ YOU HAVE NWCRLVED THIS COMMUNICATION IN ERROR, YLBASE IMMEDIATELY NOTIFY
US RY TELEPHONE AND RETURN TBE ORIGINAL MESSAGE TO US AT THE ABOVE ADDRESS Via Ti8 U. ia
Postau Service, THANK YOU.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 29 of 35 PagelD: 29

EXHIBIT D
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 30 of 35 PagelD: 30

Law Offices Of

McDonNELL & ASSOCIATES, P.C.

500 Route 70 West
Cherry Hill, NJ 08002
Telephone: 856-429-5300
Facsimile: 856-429-5314

Taisha K. Tolliver-Duran, Esquire Jaimie Nolte, Paralegal
ttolliver@mcda-law.com jnolte@mcda-law.com

Admitted in Pennsylvania and New Jersey

August 29, 2018

Via Facsimile — 973-785-8182
Darren Del Sardo, Esquire

Del Sardo & Montanari

300 Lackawanna Avenue
Woodland Park NJ 07424

Re: Albert Gesualdo v. Walmart Inc.

Superior Court of Ocean County — OCN-L-1511-18
Our File # 141.006

Dear Mr. Del Sardo:
As you may recall, our firm represents Defendant, Wal-Mart, in the above matter. On
August 13, 2018, we forwarded to you a Request for Statement of Damages, pursuant to R. 4:5-2.

As of this date, we have not received a response to our Request for Statement of Damages.

Kindly respond within five (5) days as required by R. 4:5-2, or we will be forced to file a
motion.

Thank you for your attention to this matter.

     
 
   

Very tru, von rs )
McDo INELL & ASSOGIATHS, F:
ZL

A
iiaie M. Nolte; Paralégal to

Taisha K. Tolliver-Duran, Esquire

i

   

Enclosures
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 31 of 35 PagelD: 31

Law Offices Of

McDOonNELL & ASSOCIATES, P.C.

500 Route 70 West
Cherry Hill, New Jersey 08002
Telephone: 856-429-5300
Facsimile: 856-429-5314

FAX TRANSMISSION
DATE: August 29, 2018
To: Darren Del Sardo, Esquire
Fax #: (973) 785-8182
FROM: Taisha K. Tolliver-Duran, Esquire

Jaimie M. Nolte, Paralegal

CLIENT/MATTER NO: Albert Gesualdo v. Walmart Stores Inc.
Superior Court of Ocean County — OCN-L-1511-18
Our File # 141.006

PAGES: 2__ (including this cover sheet)
COMMENTS: PLEASE SEE ATTACHED
ORIGINAL __ WILL X_ WILL NOT FOLLOW

THE INFORMATION CONTAINED IN THIS FACSIMILE MESSAGE IS CONFIDENTIAL AND ATTORNEY
PRIVILEGED. THE INFORMATION IS INTENDED ONLY FOR USE OF THE INDIVIDUAL OR ENTITY NAMED
ABOVE. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISSEMINATION, DISTRIBUTION OR COPY OF THIS COMMUNICATION IS STRICTLY
PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE IMMEDIATELY NOTIFY
US BY TELEPHONE AND RETURN THE ORIGINAL MESSAGE TO US AT THE ABOVE ADDRESS VIA THE U.S.
POSTAL SERVICE. THANK YOU.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 32 of 35 PagelD: 32
P|
x « « Communication Result Report ( Aug. 29 2018 11:21AM

n= oo"
A

Date/Time: Aug. 29. 2018 11:20AM

File Page
No. Mode Destination Pg (s) Result Not Sent

2885 Memory TX 19737858182 Pp, 2 OK

Reason for error
—E. 1) Hang up or line fail —E. 2) Busy
E. 3) No answer . . —.4) No facsimile connection
E. 5) Exceeded max. E-mail size E. 6) Destination does not support IP-Fax
Jaw OMces OF
McDonnexi & Associates, P.C,

800 Route 70 West
Cherry HiR, New Jersey 08002
Talophone: 856-429-5300
Facemnile: 656-420-6314

FAX TRANSMISSION
Date: August 29, 2018
To: Darren Dei Sardo, Esquire
Fax a: (973) 185-8182
From: Taigha K. Toiliver-Duran, Esquire

Jaimie M. Nolte, Paralegal

CLTENTIMIATTRR NOt Albert Gasunido v. Walmart Stores Ine,
Superior Court of Ocean County— OCN-L-1511-I8

Our Pile #141,006
PAGES: _2 (uclading this cover sheet)
Comments: PLEASESEE ATTACHED
ORIGINAL _. WL _X_ WILL NOT FOLLOW

THe YPORMATION CONTAINED JN THIS FACSIMILE DIBSSAGE 1S CONFIDENTIAL AND ATTONNEY
PRIVILEGED, THE INFORMATION IS INTENORD ONLY YOR USE OF THE INTIVIDUAL OR ENJITY NAMED
ABOVE. If THE READSR OF THIS MESSAGE 16 NOT THE INTENDED BECIPIENT, YOU ARB IERERY
NOTIFISD THAT AHY DISSEMINATION, DISTRIBBTION OR COPY OF THIS COMMUNICATION IS STRICTLY
PROMOTED, UF YOU HAVE HCEIVED THIS COMMUNICATION IN ERROR, PLEASE HOM EDIATELY NOTIEY
US BY TRLRFL(ONE, AND RETURN THE ORIGINAL MESSAGE TO US AT THE ADOVE ADDRESS VIA THEU.S,
POSTAL SERVICE. THANK YOU.
Case 3:18-cv-14770-BRM-LHG Document1 Filed 10/09/18 Page 33 of 35 PagelD: 33

EXHIBIT E
09/1 1/2098° 08504 CEHERACERKE LUG Document 1. Filed 10/09/18 Feane 34 of 35 PagelD p41 j002

DEL GARDO & MONTANARI

A LIMITED LIABILITY GOMPANY

ATTCURNEYS AT LAW

DARREN VW. DEL BARND TL SOO LaAcKAWANNA AVENUE New Yor« OFrice
ddelsardo@ddemlaw.com 330) SUONRige MIGHWAY

MIGHAEL al. MONTANARI WOODLAND FARK, NU O7424 RUGKVILLE DENTARG) Nv¥. 11870
mmontenei@ddamiawcom — - (972) 7AB-S181

JENNIFER HOLOWAGH & 4. GERVIFIZD BY THE SUPREME
holowach@ddemtaw.com (973) 78-8182 - racsIMILE QOUAT OF New JERsey AB A CIVIL
WAYNA BL PATEL 4% TRIAL ATTORNEY
jJpatel@ddemlaw.com tT MamwerR or NU AND DE BARE

& MEMBER OF Ni AND NY BARB
+ MEMBER OF FL BAR

September 11, 2018

Via Facsimile (856)429-5314 and Regular Mail

Patrick J. McDonnell, Esq.
McDonnell & Associates, P.C.
500 Route 70 West

Cherry Hill, New Jersey 08002

Re: Albert P. Gesualdo vs. Wal-Mart Stores, Inc.

Docket No.: OCN-L-1511-18
Our File No.; CV-1036

Dear Mr. McDonnell:

Enclosed please find the undersigned’s response to the Demand for Statement of
Damages, which was propounded upon us by your office.

Kindly withdraw your motion returnable September 28, 2018.

Thank you for your cooperation.

 

DJD/em
Enclosures
09/11/2078". 60.04 ceNERA GrRRE LG Document 1. Filed 10/09/18 FERBE 35 of 35 PagelD pgyazioo2

MCDONNELL & ASSOCIATES, F.C,
By: Patrick J, MoWonnell; Baquire

PA Attorney 10; 026781991

By: Taiaha X. Tolliver-Duran, Require
PA Attorney 1D: 020762011

500 Route 70 West

Cherry Hill, New Jersey 08002
Telephone: (856) 429-5300

Fnosimile: (856) 429-5314

 

 

ALBERT P. GESUALDO,
Plaintiff,
¥,

WAL-MARY STORES, INC., JOHN
DORS 1-10 and ABC CORP 1-10 (the
last two nameg being fictitious and
unknown), intonded to represent the
person, firm or corporation who owned,
operated, maintained or were otherwise.
reaponaible for the premises, of the
commonly known as “WAL-MART,”
located at 950 Route 37 W Toms River,
New Jeracy 08755,

Defendants.

 

|

 

Attorneys for Defendant, Wal-Mart Stores,
Ina, (more properly identified as Wal-Mart
Stoves East, LP) ’

SUPERIOR COURT OF NEW JERSEY
OCRAN COUNTY

LAW DIVISION

CIVIL ACTION

DOCKBT NO,: OCN-L-00151 1-18

DEMAND YOR STATEMENT OF
DAMAGES

Pursvant to the Rules of Civil Procedure, 4:5-2, Plaintiff demanda Damages in the

following amount from Defondant, Wal-Mart Stores, Ine, (more ptoperly identified as Wal-Mart

Stores Bast, Le: 9_L 00, C000. °

Dae G/10f/B

 
